ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, Terry Drew King, was convicted of two counts of rape in the first degree and two counts of sexual abuse in the first degree. Since the evidence only showed that a single instance was involved, we remanded this case so that the trial court could vacate three of the appellant’s convictions and sentences, 574 So.2d 921. On return to remand, the trial court has fully complied with our directions by vacating three of the appellant’s convictions and enforcing the appellant’s conviction of rape in the first degree. The trial court has further vacated three of the sentences imposed on the appellant and has resentenced him to life imprisonment. Thus, the appellant’s conviction and sentence is due to be affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.